In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00029-CR
     ___________________________

    ROBERT E. SANDERS, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 396th District Court
         Tarrant County, Texas
       Trial Court No. 1547033D


    Before Kerr, Bassel, and Womack, JJ.
   Memorandum Opinion by Justice Kerr
   Justice Bassel concurs without opinion
                           MEMORANDUM OPINION

      In a single point, Appellant Robert E. Sanders asserts that the trial court

violated his due-process rights by ordering him to pay $500 in reparations because the

record does not support reparations. We will affirm the judgment as modified.

                                     Background

      In June 2018, Sanders pleaded guilty to theft of property greater than

$2,500 but less than $30,000 pursuant to a plea-bargain agreement. See Tex. Penal

Code Ann. § 31.03(e)(4)(A). In accordance with the plea agreement, the trial court

placed him on two years’ deferred-adjudication community supervision and imposed a

$200 fine. Sanders’s community-supervision conditions included a $20 crime-stoppers

fee and a $60-per-month probation fee.1 See Tex. Code Crim. Proc. Ann.

arts. 42A.301(b)(20) (authorizing crime-stoppers fee), 42A.652(a) (mandating

assessment of monthly probation fees).

      In December 2018, the State petitioned to proceed to adjudication, ultimately

alleging that Sanders committed 11 community-supervision-condition violations. 2 At

the January 2019 hearing on the petition, Sanders pleaded “true” to seven of those

violations. The trial court found that those violations were true, adjudicated Sanders

      1
        The terms “probation” and “community supervision” are synonymous and are
generally used interchangeably. Hongpathoum v. State, Nos. 02-18-00061-CR, 02-18-
00062-CR, 02-18-00063-CR, 2019 WL 2432152, at *1 n.1 (Tex. App.—Fort Worth
June 6, 2019, no pet.).
      2
       The State did not allege Sanders’s failing to pay fees as a violation.


                                            2
guilty, and sentenced him to one year’s confinement. The trial court’s judgment

adjudicating guilt ordered Sanders to pay $500 in reparations. Sanders has appealed.

                                         Analysis

       In his only point, Sanders asserts that because the record does not support the

reparations, the trial court violated his due-process rights by imposing them, and

therefore, the reparations must be deleted from the judgment and the attached order

to withdraw funds.3

       The balance sheet of the Tarrant County Community Supervision and

Correction Department (CSCD) shows that Sanders owed $500 in reparations,

consisting of $420 in “PROBATION FEES” and $80 “DUE TO CSCD.” Sanders

first argues that the reparations amount cannot be upheld because, in contrast to the

balance sheet, the district clerk’s certified bill of costs lists “$0.00” as court costs and

the district clerk’s “List of Fee Breakdowns” shows that the “Probation Fees

Remaining” and the “Due to CSCD Remaining” are “0.00.” Sanders asserts that “[o]n


       Sanders relies heavily on our prior opinions in Maxion v. State, No. 02-18-
       3

00176-CR, 2019 WL 1495048 (Tex. App.—Fort Worth Apr. 4, 2019) (mem. op. on
reh’g, not designated for publication), and Kitchen v. State, No. 02-18-00374-CR,
2019 WL 1495713 (Tex. App.—Fort Worth Apr. 4, 2019) (mem. op. on reh’g, not
designated for publication). We are not bound by these opinions because in each case,
we granted the State’s motion for en banc reconsideration and withdrew our prior
opinion and judgment. See Maxion v. State, No. 02-18-00176-CR, 2019 WL 3269324, at
*1 (Tex. App.—Fort Worth July 18, 2019, pet. filed) (mem. op. on en banc
reconsideration, not designated for publication); Kitchen v. State, No. 02-18-00374-CR,
2019 WL 3069871, at *1 (Tex. App.—Fort Worth July 15, 2019, pet. filed) (op. on en
banc reconsideration).


                                             3
the face of these documents, there is a contradiction in the amount of probation fees

that remain outstanding.”

      The district clerk’s certified bill of costs assessed only court costs and did not

address reparations. 4 The CSCD balance sheet shows that Sanders owed $420 in

probation fees and $80 “DUE TO CSCD,” both of which were categorized as

reparations. See Ayala v. State, No. 02-17-00385-CR, 2018 WL 2727954, at *1 (Tex.

App.—Fort Worth June 7, 2018, no pet.) (mem. op., not designated for publication)

(recognizing that CSCD categorizes community-supervision and crime-stopper fees as

reparations). The district clerk’s list of fee breakdowns reflects that no probation fees

or other CSCD amounts remained due because they had been categorized as

reparations on the CSCD balance sheet. See Lyle v. State, No. 02-17-00227-CR,

2019 WL 3024480, at *3 (Tex. App.—Fort Worth July 11, 2019, no pet. h.) (mem.

op., not designated for publication); see also Hongpathoum, 2019 WL 2432152, at

*3 (“Viewing [the balance sheet and list of fee breakdowns] collectively and in the

light most favorable to the reparations award, Hongpathoum’s unpaid probation fees

were transferred from one ledger . . . to another ledger . . . , which explains why the

‘List of Fee Breakdowns’ shows a zero balance.”); Ayala, 2018 WL 2727954, at

*1 (“Because these [unpaid community-supervision, crime-stoppers, and family-

violence] fees were characterized as reparations in CSCD’s balance sheet, the clerk’s

      4
       According to the State, in Tarrant County, “the bills of cost no longer
reference probation fees and only include court costs.”


                                           4
fee-breakdown list correctly noted that there were no amounts due as fees.”). Thus,

the district clerk’s bill of costs and fee-breakdown list do not conflict with CSCD’s

balance sheet.

      Next, Sanders argues that because there is no record evidence demonstrating

what fees he paid and what he did not pay, the trial court’s imposing reparations

violated his due-process rights, and the reparations amount must thus be deleted from

the judgment.

      Unpaid probation fees may be taxed against a defendant as reparations. See

Zamarripa v. State, 506 S.W.3d 715, 716 (Tex. App.—Fort Worth 2016, pet. ref’d). This

is true even if, as in this case, the State did not allege Sanders’s failure to pay

probation fees as a ground for revocation. See Tucker v. State, Nos. 02-15-00265-CR,

02-15-00266-CR, 2016 WL 742087, at *1 (Tex. App.—Fort Worth Feb. 25, 2016, pet.

ref’d) (mem. op., not designated for publication); Edwards v. State, Nos. 09-13-00360-

CR, 09-13-00361-CR, 2014 WL 1400747, at *2 (Tex. App.—Beaumont Apr. 9, 2014,

no pet.) (mem. op., not designated for publication). We review the assessment of

costs “to determine if there is a basis for the cost,” not whether the evidence was

sufficient to prove each assessed cost. Johnson v. State, 423 S.W.3d 385, 390 (Tex. Crim.

App. 2014).




                                           5
          Here, CSCD’s balance sheet is sufficient to support the $420 in probation fees

ordered as reparations.5 See Hongpathoum, 2019 WL 2432152, at *3. But the

$80 categorized as “DUE TO CSCD” is another matter. We have repeatedly held that

an amount stated as being “due to CSCD” with no further identifying information in

the record gives us no basis to determine the authority for the assessment. 6 See, e.g.,

Aguirre v. State, No. 02-18-00117-CR, 2018 WL 6844137, at *3 (Tex. App.—Fort

Worth Dec. 31, 2018, pet. ref’d) (mem. op., not designated for publication); see also

Demerson v. State, No. 02-18-00003-CR, 2018 WL 3580893, at *3 (Tex. App.—Fort

Worth July 26, 2018, no pet.) (mem. op., not designated for publication) (collecting

cases).

          Regarding these remaining reparations, the State asserts that $20 of the

$80 “DUE TO CSCD” was for the statutorily authorized crime-stoppers fee that the

trial court ordered Sanders to pay as part of his community-supervision conditions.

See Tex. Code Crim. Proc. Ann. art. 42A.301(b)(20). The record reflects that when the

trial court deferred adjudicating Sanders’s guilt, it ordered him to pay a $20 crime-


       The trial court placed Sanders on deferred-adjudication community
          5

supervision on June 15, 2018, and ordered him to pay a monthly $60 probation fee
beginning July 15, 2018. See generally Tex. Code Crim. Proc. Ann. art. 42A.652(a)
(mandating assessment of monthly probation fees). The trial court revoked Sanders’s
community supervision and adjudged him guilty on January 18, 2019. Therefore,
Sanders accrued probation fees for seven months, and according to CSCD, he still
owed those fees (7 months x $60 per month, or $420) at the time of his adjudication.

          It seems to us that such information could easily be made part of the record.
          6




                                             6
stoppers fee “to and through” CSCD as a condition of his community supervision.

Sanders does not contest that he owes the crime-stoppers fee or that the fee is unpaid,

and the record does not show that he paid the fee. Accordingly, the record does

reflect a basis for $20 of the $80 “DUE TO CSCD.” See Ayala, 2018 WL 2727954, at

*1 (concluding that crime-stoppers fee and family-violence fee ordered as community-

supervision conditions constituted amount “due to CSCD”); see also Taylor v. State,

No. 08-19-00032-CR, 2019 WL 1923006, at *1 (Tex. App.—El Paso Apr. 30, 2019,

no pet.) (mem. op., not designated for publication) (holding that the reparations

assessment in the amount of $180 “due to CSCD” was partially supported by the

record because the trial court ordered a $50 crime-stoppers fee and a $100 family-

violence fee as community-supervision conditions, there was no evidence that

appellant had paid anything to CSCD for those fees, and appellant did not argue

otherwise).

      The State concedes that the record does not support the remaining

$60 purportedly “due to CSCD.” We have reviewed the record and agree with the

State. Cf. Riojas v. State, No. 02-18-00026-CR, 2018 WL 3580897, at *2 (Tex. App.—

Fort Worth July 26, 2018, no pet.) (mem. op., not designated for publication) (“There

is nothing in the record to indicate what [the $65 ‘DUE TO CSCD’] is or why it is in

that amount.”). Accordingly, we sustain Sanders’s point to the extent that we will

delete $60 from the $500 reparations amount, leaving a total of $440 in reparations.

We overrule the remainder of his sole point.

                                          7
                                     Conclusion

      Having sustained Sanders’s sole point in part, we modify the judgment to assess

$440 in reparations. We additionally modify the order to withdraw funds to reflect

that the amount of “[c]ourt costs, fees and/or fines and/or restitution” incurred is

$440. We affirm the trial court’s judgment as modified. See Tex. R. App. P. 43.2(b).




                                                      /s/ Elizabeth Kerr
                                                      Elizabeth Kerr
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 26, 2019




                                           8